Citation Nr: 1423618	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim of service connection for aggravated asthma.

6.  Entitlement to service connection for aggravated asthma.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability associated with a scar.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James Brakewood, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to May 2007, including combat service in Iraq and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative raised a claim for a TDIU in a May 2012 statement, pursuant to a holding under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, in Rice, the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issues of entitlement to a TDIU, whether new and material evidence has been submitted to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus, and entitlement to service connection for aggravated asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are productive of occupational and social impairment with deficiencies in most areas.

2.  Service connection for aggravated asthma, a right ankle disability associated with a scar, and a low back disability was denied in a January 2010 rating decision which was not appealed and became final.

3.  Evidence added to the record since the January 2010 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for aggravated asthma and raises the possibility of substantiating the claim.

4.  The Veteran failed, without good cause, to report for VA examinations for a right ankle disability associated with a scar and a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent, and not greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2013).

2.   Evidence added to the record since the January 2010 rating decision, denying service connection for aggravated asthma, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Because of his failure, without good cause, to report for his scheduled June 2011 VA examinations needed to decide his appeal, the Veteran's new and material evidence claim regarding a right ankle disability associated with a scar must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.655 (2013).  

4.  Because of his failure, without good cause, to report for his scheduled June 2011 VA examination needed to decide his appeal, the Veteran's new and material evidence claim regarding a low back disability must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.655 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims decided herein, a letter dated in June 2011 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the June 2011 letter to the Veteran.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records, and the report of a VA examination for PTSD.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Higher Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

The Veteran is seeking an initial evaluation in excess of 50 percent for PTSD.  A temporary 100 percent evaluation has been assigned for the period from November 13, 2013 through December 31, 2013. 

The Veteran had a VA examination in July 2011, and the examiner felt that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms were anxiety, depression, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also felt that the Veteran had a reduced ability to establish and maintain effective relationships.

On examination the Veteran was alert and oriented and made little eye contact, but was not avoidant.  His affect was slightly flat but he smiled occasionally and appropriately.  Speech was normal except for being a little fast.  The Veteran rated his current level of depression as 4 on a 10 point scale and he denied feelings of hopelessness, a history of previous or current suicidal ideation, plan or intent.  While he said there were times when he did not care what happened to him, he had never felt that he could inflict harm on himself, and there had been no suicide attempts.  He rated his anxiety as an 8 or 9 coming into the examination and said that the level went down a little bit during the examination.  Generally his level of anxiety ranged from 4 to 10.  The Veteran said that he had still not spoken to many of his friends since returning from Iraq.  Over the past month the Veteran had had 5 to 10 nightmares and increased physiological arousal to cues.  The examiner noted that the Veteran met all of the criteria for avoidance symptoms.  

The examiner did not feel that the Veteran's substance use was related to military service because of the timing of when he began opioid use and that the most substantial use was in 2010.  The Veteran said that his part-time work therapy was good because he only worked with one other person, and that otherwise he would find aspects of it to be anxiety provoking.  He did not have functional interference with his last job driving a pay loader but chronic tardiness due to sleep impairment was a reason for his getting fired.  His only leisure activity was going to the gym.

VA treatment records show that since May 2011, when service connection was granted, the Veteran has had individual and group treatment for substance abuse and PTSD.  Symptoms that were noted to be related to PTSD included bad nightmares, flashbacks, irritability, hypervigilance, anhedonia, loss of appetite, poor sleep, and poor concentration.  The Veteran did not report suicidal ideation but at November 2011 treatment he said that he did not care what happened to him.  At March 2012 treatment the Veteran denied any thoughts of harming himself or others.  Treatment notes from June 2012 indicate that the Veteran was oriented to time, place and person, that attention, concentration, insight and judgment were fair, and that cognition was intact.  September 2013 mental health treatment records indicate symptoms of depression, anxiety and racing thoughts with delusions that may respond to mood stabilization.

After reviewing the evidence of record, the Board agrees with the argument of the Veteran's representative as set forth in May 2012 and concludes that his PTSD most closely approximates the criteria for a 70 percent schedular rating.  Notably, the evidence shows problems with establishing and maintaining effective relationships, difficulty sleeping, difficulty adjusting to stressful circumstances, and delusions.

The Veteran does not meet the criteria for a 100 percent evaluation because the record does not show total occupational and social impairment.  He reported at the July 2011 VA examination that he could perform his part-time work therapy because he only had to work with one other person.  While the Veteran reported delusions at September 2013 treatment, other treatment records indicate that he was oriented to person, place and person.  The record does not show that the Veteran has ever had gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD, since the symptoms they set forth are not all inclusive, and no exceptional or unusual disability picture is demonstrated.  The rating criteria are therefore adequate to evaluate the service-connected PTSD and referral for consideration of an extraschedular rating is not warranted.

Finally, in light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

II.  New and Material Evidence

In January 2010, the RO denied the Veteran's claims for service connection for aggravated asthma, a right ankle disability associated with a scar, and a low back disability.  At the time, the record contained service treatment records and VA treatment records.  The RO noted that the Veteran failed to report to VA examinations and that there was no evidence of record regarding the current levels of impairment.

The January 2010 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As to asthma, the new evidence of record consists of VA treatment records.  These treatment records do not relate to hearing loss or tinnitus.  A November 2011 treatment note indicates a history of asthma with recent flare-ups.  There was no opinion provided on etiology.  The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran has a history of asthma.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection for service connection for aggravated asthma is reopened.

The Veteran did not appear for June 2011 VA examinations for scars, joints and the spine.  The regulations provide that when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim to reopen a previously denied claim, the claim must be denied.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member, etc. 

Neither the Veteran nor his representative have indicated why the Veteran missed the June 2011 VA examinations or argued that he had good cause for missing them, including in the representative's May 2012 statement.  Furthermore, the Veteran and his representative have not indicated that he missed the examinations due to not receiving notice of them.  See Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011) (vacated on other grounds), 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board does not find that there was good cause for the Veteran missing the June 2011 examinations, and the claims to reopen to previously denied claims of service connection for a right ankle disability associated with a scar and a low back disability must therefore be denied.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
 

ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for PTSD is granted.

New and material evidence having been submitted, the claim for service connection for aggravated asthma is reopened, and to this extent only the appeal is granted.

The petition to reopen the claim of service connection for a right ankle disability associated with a scar based on new and material evidence issue is denied.

The petition to reopen the claim of service connection for a low back disability is denied.


REMAND

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran may be unemployable, at least in part if not altogether, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.

The Veteran served in Southwest Asia.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this regard, the Board notes that under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Given that the treatment records show that the Veteran has a history of asthma, the Board finds that he must be scheduled for an examination before the claim can be decided on the merits.

VA treatment records to January 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 1117, 5103(a) (West 2002) and 38 C.F.R. §§ 3.317, 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU and service connection due to an undiagnosed illness.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for entitlement to a TDIU and service connection for bilateral hearing loss, tinnitus, and aggravated asthma.  Document all unsuccessful attempts to obtain such records.

3.  Notify the Veteran that he may submit statements from himself, and others who have observed him, describing their impressions of the impact of the service-connected disabilities on his ability to work, and who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing loss, tinnitus, and asthma symptomatology.

4.  Obtain VA treatment records from January 2014 to the present.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any respiratory disability to be present.  

The claims folder should be made available and reviewed by the examiner.  The examiner must discuss any reports of recurrent symptoms since service and indicate whether it is at least as likely as not that any respiratory disability can be attributed to a known clinical diagnosis.  A diagnosis of asthma must be ruled in or excluded.

If the examiner attributes any respiratory disability to a known clinical diagnosis, the examiner must state the likelihood that any such disability found to be present existed prior to service.  

If the examiner concludes that the disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.

If the examiner diagnoses a respiratory disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

In offering these impressions, the examiner must acknowledge and discuss his or her findings with any lay report of recurrent symptoms since service.  

5.  After the above development has been completed, obtain an opinion from a vocational specialist as to whether, without regard to the Veteran's age, or impact of any nonservice-connected disabilities, his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  The claims folder should be made available to and reviewed by the examiner.  

6.  Then readjudicate the appeal.  In doing so, the RO must consider 38 U.S.C.A. §§ 1117 and 1154(b) as well as 38 C.F.R. §§ 3.304(d) and 3.317.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


